On Motion for Rehearing
The conclusion in our opinion handed down November 8, 1951, is changed to read:
It is our conclusion, then, that the trial court erred in quashing the application for garnishment, and for that reason the judgment is reversed and the cause remanded to the trial court with instructions to render judgment in favor of appellant Powers against appellee Bank and the bondsmen on the replevin bond for the amount of money held by the bank in the name of ap-pellee Coulter on the date the writ of garnishment was served on said bank.
Reversed and remanded with instructions.